                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALLACE R. MCCULLOUGH,

                     Plaintiff,                               8:18CV194

       vs.
                                                          MEMORANDUM
                                                           AND ORDER
SARPY COUNTY, RACHEL
SPURGEON, #865 - Sarpy County
Deputy Inv; and DARIN MORRISSEY,
#866 - Sarpy County Sheriff;

                     Defendants.

      Plaintiff filed his Complaint on May 1, 2018. (Filing No. 1.) Plaintiff was
given leave to proceed in forma pauperis. (Filing No. 6.) After initial review, the
court dismissed certain claims and Defendants and permitted plaintiff to file an
amended complaint. (Filing No. 25.) The court advised Plaintiff that his amended
pleading will supersede, rather than supplement, his Complaint. (Id.) On December
22, 2018, Plaintiff filed an Amended Complaint.1 (Filing No. 38.) Now, the court
conducts review of Plaintiff’s Amended Complaint.

    I. BACKGROUND AND SUMMARY OF AMENDED COMPLAINT

       In the initial review order, the court dismissed Plaintiff’s claims for relief
related to his divorce case; dismissed Plaintiff’s claims for declaratory and injunctive
relief; dismissed Defendants Perlman, Hutter, and Polikov from the case; and
dismissed Plaintiff’s claims against Deputy Spurgeon and Deputy Morrissey in their
official capacities. The court determined that Plaintiff stated viable Fourth


      1
        Plaintiff has also filed various state court records and documents related to
his divorce proceedings and criminal case. (Filing Nos. 26, 27, 28, 29, 30, 31, 32,
33, 34, 35, 36 & 37.)
Amendment claims against Deputy Spurgeon and Deputy Morrissey in their
individual capacities and granted Plaintiff leave to file an amended complaint to
designate that they are being sued in their individual capacities. The court also
granted Plaintiff leave to file an amended complaint to state a cognizable claim
against Sarpy County and a cognizable 42 U.S.C. § 1983 conspiracy claim against
the proper Defendants. (Filing No. 25 at CM/ECF pp. 19-20.)

       The Amended Complaint is strikingly similar to the original Complaint,
naming the same defendants and asserting the same claims, including those
defendants and claims the court has already dismissed. There are a few differences
between the two documents. The Amended Complaint designates whether
Defendants are sued in their official and/or individual capacities and adds a litany of
conspiracy allegations against several new defendants: Michelle Ann McCullough
Tagel (Plaintiff’s ex-wife), Edith Peebles (Michelle McCullough’s divorce
attorney), Ann Ebsen (guardian ad litem appointed in the divorce case), Dr. Dwayne
Peetz II (Michelle McCullough’s relative), Judge William B. Zastera, and Judge
Daniel Bryan.

       Summarized and condensed, the allegations of the Amended Complaint, like
that of the original Complaint, relate to (1) Plaintiff’s arrest and prosecution for
violating a state court child custody order and for contributing to the delinquency of
a minor and (2) various orders entered in his state court divorce case and the actions
of those Defendants involved in the divorce case. Woven throughout the Amended
Complaint are allegations of collusion and a pervasive conspiracy among
Defendants—namely, that law enforcement, prosecutors, and judges conspired with
Plaintiff’s ex-wife, her family, and her attorney. (Filing No. 38.)

       As relief, Plaintiff seeks largely the same remedies he sought in the original
Complaint, even though the court has already determined that certain remedies are
unavailable. Specifically, he requests the following monetary relief: “$5,000,000.00
for pain and suffering or whatever the court deems fair and just in this matter” from
Sarpy County Sheriff’s Department and Sarpy County Prosecutor’s Office;

                                          2
“$3,000,000.00 each” from Deputy Spurgeon, Michelle McCullough, Judge Zastera,
and Ben Perlman; and “$1,000,000.00 each” from “[a]ll other defendants named in
this complaint.”2 Plaintiff also requests the following equitable and declaratory
relief: “habeas corpus from the malicious prosecution on the contempt warrants from
the state of Nebraska . . . issued by the biased judge in the divorce court of
Nebraska”; “temporarily set aside the State’s enforcement of biased orders against
Plaintiff”; “a stay of enforcement on all actions by the State Nebraska against
Plaintiff to include releasing the hold on Plaintiff’s driver’s license privileges, not
cancelling passport, not filing for any further warrants for Plaintiff’s arrest, recalling
current warrants and not pursuing any tax enforcement or any other forms of
enforcement construed to further add more adverse inference to Plaintiff”; “declare
all of Judge Zastera’s orders and the entire divorce decree void”; “force the state of
Nebraska to grant Plaintiff a default judgement against Michelle [McCullough]”;
and “view this complaint as an extraordinary circumstance due to the fact that
Plaintiff is the only person in the entire United States of America that this set of
circumstances has ever happened to.” (Filing No. 38 at CM/ECF p. 25.)

                                   II. DISCUSSION

        As set forth in the court’s December 3, 2018, Memorandum and Order, certain
claims and certain Defendants have been dismissed from this case. (Filing No. 25 at
CM/ECF pp. 19-20.) The court declines to revisit these determinations made on
initial review. The court now reviews the Amended Complaint to determine whether
Plaintiff has complied with the court’s December 3, 2018 Memorandum and Order
and cured the deficiencies in the original Complaint.

      With respect to the Fourth Amendment claims against Deputy Spurgeon and
Deputy Morrissey, the court granted Plaintiff leave to file an amended complaint to
designate that Deputy Spurgeon and Deputy Morrissey are being sued in their


      2
       Spelling, capitalization, and punctuation corrected throughout the
Memorandum and Order.

                                            3
individual capacities. In the Amended Complaint, however, Plaintiff indicates he is
suing Deputy Spurgeon and Deputy Morrissey in both their individual and official
capacities. As stated above, the court has already dismissed the claims against
Deputy Spurgeon and Deputy Morrissey in their official capacities. Therefore,
Plaintiff failed to comply with the court’s December 3, 2018 Memorandum and
Order. Furthermore, although the court initially determined that Plaintiff stated
viable Fourth Amendment claims against Deputy Spurgeon and Deputy Morrissey
in their individual capacities, the court revisits this claim in light of the Amended
Complaint and accompanying documents. Plaintiff has submitted the text messages
he claims were exculpatory and should have been included in the arrest warrant
affidavit. (Filing No. 28.) These text messages, however, do not negate the existence
of probable cause. Cf. United States v. Finley, 612 F.3d 998, 1003 n.8 (8th Cir. 2010)
(omission of material information from an affidavit can form the basis of a
constitutional violation “if the additional information would have negated probable
cause” (emphasis omitted)). Rather, the text messages show that, on March 6, 2016,
Plaintiff’s daughter texted her cousin and told him she was planning to visit Plaintiff
and his family in Mississippi and asked how she could get ahold of Plaintiff and if
he was “around.” (Filing No. 28.) Stated differently, the warrant affidavit
demonstrated probable cause to arrest Plaintiff for violation of the child custody
order and for contributing to the delinquency of a minor, and the omitted text
messages would not have changed the probable cause determination. (Filing No. 22
at CM/ECF pp. 28-30.) Therefore, the warrant affidavit did not need to include this
“exculpatory” information, and the failure to include this information does not
establish a Fourth Amendment violation. Accordingly, upon review of the Amended
Complaint and accompanying documents, the court finds that Plaintiff fails to state
cognizable Fourth Amendment claims against Deputy Spurgeon and Deputy
Morrissey in their individual capacities.

      With respect to claims against Sarpy County, the Amended Complaint fails to
correct the deficiencies in the original Complaint. The Amended Complaint states:




                                          4
      Plaintiff is suing Sarpy County for allowing all eleven other defendants
      in this Section 1983 conspiracy, malicious prosecution, and abuse of
      process lawsuit to do all the wrongful and unlawful acts that Plaintiff
      has described and proven to have happened that have resulted in
      Plaintiff’s constitutionally protected civil rights and unalienable rights
      being violated to the point of Plaintiff suffering emotional injuries,
      physical injuries, financial ruin, and social loss. Plaintiff requests this
      court to allow this lawsuit to proceed based on the plausibility of
      Plaintiff’s complaint and any other plausible wrongful acts found by
      this court that Plaintiff may have overlooked. Sarpy County employees
      (Defendants 1,2,3,4,9,11 &12 in their official capacities did violate and
      acted against policies and customs) based on Plaintiff’s claims and
      evidence. Sarpy County is liable because of lack of training and lack of
      control of its employees that lead to Plaintiff’s injuries.

(Filing No. 38 at CM/ECF p. 18, ¶ 10.)

       Just as Plaintiff’s original Complaint failed to mention any such custom,
practice, or official policy that could form the basis of municipal liability on the part
of Sarpy County, his Amended Complaint fails to do so as well. Likewise, Plaintiff’s
Amended Complaint does not allege that there is a continuing, widespread,
persistent pattern of unconstitutional misconduct by Sarpy County attorneys or the
Sarpy County Sheriff’s Office, or that Sarpy County’s policymaking officials were
deliberately indifferent to or tacitly authorized any unconstitutional conduct. See
Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014) (citing City
of Canton v. Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S. at 694). Although
the Amended Complaint alleges that Sarpy County’s “lack of training and lack of
control of its employees” caused Plaintiff’s injuries (Filing No. 38 at CM/ECF p. 18,
¶ 10), these allegations are conclusory. Plaintiff does not cite with any specificity
instances of how Sarpy County failed to train its employees. While the court
recognizes that the that the complaint of a pro se litigant must be given a liberal
construction, Estelle v. Gamble, 429 U.S. 97, 106 (1976), this does not relieve
Plaintiff of the requirement to “allege sufficient facts to support the claims
advanced.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). Because Plaintiff has


                                           5
provided no more than unadorned accusations, “supported by mere conclusory
statements,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), the court finds that he has
not pleaded sufficient facts to state a claim against Sarpy County. In other words,
Plaintiff’s Amended Complaint did not fix the problem that this court identified in
its December 3, 2018 Memorandum and Order, and his amended pleading still fails
to state a claim against Sarpy County.

       Finally, the allegations in the Amended Complaint fail to state a cognizable
42 U.S.C. § 1983 conspiracy claim against any of the Defendants. Plaintiff alleges
that “[t]his lawsuit includes claims against defendants in the civil case and criminal
case due to the fact that the conspiracy in civil court ultimately led to a conspiracy
in the criminal court.” (Filing No. 38 at CM/ECF p. 23.) The Amended Complaint
contains a plethora of personal attacks on the Defendants and broad, conclusory
allegations of a conspiracy between them—namely, Plaintiff’s ex-wife, members of
her family, her divorce attorney, the guardian ad litem appointed in the divorce case,
law enforcement officers, county prosecutors, and judges involved in his divorce
case. None of Plaintiff’s specific factual allegations point to or suggest a “meeting
of the minds” amongst Defendants and/or other parties, as opposed to discrete,
individual alleged acts by them not done in concert. Furthermore, general and
conclusory allegations of conspiracy among Plaintiff’s ex-wife, her family members,
and her attorney and law enforcement, prosecutors, and/or judicial officers, are not
sufficient allegations of action under color of state law for Plaintiff to proceed under
§ 1983. Therefore, even if Plaintiff successfully alleges a constitutional violation,
Plaintiff’s Amended Complaint fails to state any § 1983 conspiracy claim against
any of the Defendants. In addition, because Plaintiff’s conspiracy allegations against
Judge Zastera and Judge Bryan concern actions taken in their judicial capacities,
Plaintiff’s individual-capacity claims against them for money damages are barred on
the basis of judicial immunity. See Schottel v. Young, 687 F.3d 370, 373 (8th Cir.
2012).




                                           6
       In sum, the Amended Complaint fails to cure the deficiencies in the original
Complaint and fails to state a cognizable claim for relief. Thus, the court will dismiss
this case without prejudice.

      IT IS THEREFORE ORDERED that:

      1.     This matter is dismissed without prejudice.

    2.   A separate Judgment will be entered in accordance with this
Memorandum and Order.

      Dated this 16th day of January, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           7
